Citation Nr: 1742614	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-33 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a gastrointestinal (GI) disorder other than gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Magdalena Gutierrez (per 38 C.F.R. § 14.630)


ATTORNEY FOR THE BOARD

T. D. Hawkins, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1973 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in September 2016, at which time the Board granted entitlement to service connection for GERD, but also remanded for further development regarding the issue of service connection for a GI disorder, other than GERD.  As the grant of service connection for GERD is a full grant of the claim for service connection for that condition, that issue is no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a GI disorder other than GERD, which he asserts began in-service in 1976, with symptoms of constipation and bloating.  He also notes later undergoing a colonoscopy, post-service, which revealed "a lot of polyps." 

To address the Veteran's claim, the VA obtained a medical opinion in January 2016, in which the medical examiner opined, in part, "the Veteran's polyps may have been present or developing during his service years, but were not discovered until he had left service."  The Board found this rationale insufficient as it seemed to conflate the standard by stating that an in-service event had to cause the GI disorder.  Thus, an addendum opinion was requested in the September 2016 remand. However, the opinion provided following examination in February        2017 did not provide an opinion on the manifestation of the Veteran's polyps as directed.  Therefore, an additional opinion is needed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who provided the March 2017 medical opinion, if available.  If that examiner is not available, please forward the claims file   to another appropriate examiner to obtain the requested opinion.  

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's 
colon polyps first manifested in service?  The examiner should explain why or why not. 

If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

 2.  After undertaking the development above and any additional development deemed necessary, readjudicate the claim for service connection for a GI disorder other than GERD.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and provided an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




